Per Curiam.

We think that the order appealed from should be reversed. If affirmed it would work perhaps irreparable harm to the plaintiff, while its reversal would do no injury to the defendants in view of the fact that plaintiff has filed a sufficient Undertaking to' pay costs, which was filed at the time of the making of the motions upon which the order appealed from is based. It follows that the judgment entered upon said order must be reversed. Order appealed from and judgment reversed, no costs.
Present: Fitzsimohs, Oh. J., Oohlah and O’Dwyeb, JJ.
Judgment and order reversed, no costs.